This is a suit to enjoin the Comptroller and Treasurer from doing anything to carry into effect the provisions of Chapter 22831 upon a general charge that the act is unconstitutional and upon the charge that the act is broader than the title.
As to the general charge that the act is so defective as to justify the court's enjoining the Comptroller and Treasurer we find the bill is without equity.
As to the contention that the body of the act is broader than the title, again we find the bill is without equity and the chancellor properly dismissed the bill. *Page 149 
Without adjudicating the propriety of the proceedings now before us and in the absence of any question having been raised in that regard and no error having been made to appear we hold that the decree of the lower court is affirmed.
CHAPMAN, C. J., TERRELL, BROWN, BUFORD, THOMAS and ADAMS, JJ., and BARNS, Circuit Judge, concur.